UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF COLUMBIA
______________________________
MOHAMMED AL-ADAHI, et al.,     :
                               :
     Petitioners,              :
                               :
     v.                        :   Civil Action No. 05-280 (GK)
                               :
BARACK H. OBAMA, et al.,       :
                               :
     Respondents.              :
______________________________:

                                ORDER

     A Status Conference was held in this case on March 5, 2009,

which took place on the record and via telephone.   Pursuant to the

Protective Order entered in this case, the transcript will be

sealed due to the discussion of documents filed under seal.1   Upon

consideration of Petitioners’ Motion to Compel Compliance with

Section I.E.1 of the Case Management Order [Dkt. No. 287], the

Government’s Opposition [Dkt. No. 294], representations of the

parties, and the entire record herein, it is hereby

     ORDERED, that the transcript is sealed; and it is further

     ORDERED, that Respondents shall produce all video and/or sound

recordings of any statement made by Petitioners upon which the

Government relies to justify detention; and it is further

     ORDERED, that Respondents must search the database used by

JTF-GTMO for any original notes or transcripts, including any




     1
         Parties, or members of the public, may request unsealing.
translation from Arabic, of statements made by Petitioners upon

which the Government relies to justify detention; and it is further

     ORDERED, that Petitioners’ request that Respondents produce

any “other records or reports of [Petitioners’] statements,” is

denied without prejudice.        The subject-matter of such records or

reports is covered by the Orders pertaining to video/sound evidence

and notes/transcripts evidence; and it is further

     ORDERED, that Petitioners’ request that Respondents produce

“[a]ny   interrogation     log   or   any   similar    records    or   list   of

interrogation sessions,” is denied; and it is further

     ORDERED, that Petitioners’ request that the Government produce

“[a]ny documents that constitute, describe or report on any plan

for Petitioners’ interrogation,” is denied without prejudice; and

it is further

     ORDERED, that the Motions Hearing scheduled for March 25,

2009, is cancelled and parties will appear for a Status Conference

on that date at 10:00 a.m.        Among the issues to be discussed will

be deadlines for submitting merits briefs; and it is further

     ORDERED, that parties will submit by March 23, 2009, at 4:00

p.m., a Status Report informing the Court about the progress of

discovery; and it is further

     ORDERED, that the deadline for Respondent’s opposition to

Petitioner Bawazir’s Motion for Discovery Pursuant to Section I.E.2

of the Case Management Order [Dkt. No. 290] is March 9, 2009; the

Reply,   if   any,   is   due    March   13,   2009.     The     deadline     for


                                      -2-
Respondent’s opposition to Petitioner Hamdoun’s and Petitioner Al-

Adahi’s Motions for Discovery Under Section I.E.2 of the Case

Management Order is March 13, 2009; the Reply briefs, if any, are

due March 19, 2009; and it is further

     ORDERED, that if it is necessary for parties to submit new

factual information to the Court, they may do so by appending the

material to their merits briefs.




                                       /s/
March 9, 2009                         Gladys Kessler
                                      United States District Judge


Copies to:   Attorneys of Record via ECF




                                -3-